DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Previous Office Action Vacated
2. 	The office action mailed 6/9/21 has been vacated, for reasons indicated in the attached interview summary form (PTO 413). Please respond to the instant office action.  


Election/Restrictions
3.	Newly submitted claims 7-8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly added claim 7 is distinct and requires a different mode of operation than elected claim 1. This is because the invention of claim 1 requires a “cross direction” and “a longitudinal end portion” which is not required in the newly added method of claim 7 or 8.  Likewise, claim 7 requires a “perpendicular” and “Poisson’s effect” which is not required in claim 1 or 8.  Likewise, newly added claim 8 requires method steps of “inserting parallel pins into parallel bolt holes”, which is not requires in the method of claim 1 or 7.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation 7-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Objections
4.	Claim 6 is objected to because of the following informalities:  
	A) Applicant recites “the first and second insertion members”.  This lacks proper antecedent basis since “insertion members” were never previously recite.  In appears as if applicant amended the claims to remove the term “insertion” in order to avoid claim interpretation under 112(f) as indicated in the office letter mailed 12/16/20.   However applicant did not remove “insertion members” from claim 6. In addition the term “insertion” was removed, however the term “member” is a generic placeholder not the term “insertion”. 

Appropriate correction is required.



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6.	Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiho et al. (JP 2014094434A and the machine translation) in view of Yamada et al. (US 8,657,171). 

7.    	Regarding to Claim 1, Kaiho et al. teaches a manufacturing method for a connecting rod (100) [as described in paragraph 0016 of the machine translation of Kaiho et al, as well as can be seen from Figure 1 in Kaiho et al.], comprising:
applying a first tensile load (a preliminary load applied when mandrel (1a, 1b) and  wedge 3 is inserted into a wedge hole 2 of the mandrel  and applying a preliminary load prior to a fracturing load, as described in paragraph 0023 in the machine translation of Kaiho et al.) to an end portion (an end portion where 101 is located, as described in paragraph 0016 in the machine translation of Kaiho et al.) of the connecting rod (100), wherein the end portion (an end portion where 101 is located) being a longitudinal end portion of the connecting rod (100)  having a through-hole (crank pin hole 103) [as described in paragraph 0016, as well as can be seen from Figure 1 in Kaiho et al. and Figure 1 below]; and the first tensile load causes a precompression (a preliminary load applied when mandrel 1a, 1b and wedge 2 is inserted, as described in paragraph 0023 in Kaiho et al.) of the end portion (an end portion where 101 is (applying a predetermined breaking load, as described in paragraph 0021 and 0023-0025 in the machine translation of Kaiho et al.) the end portion (end portion where 101 is located) into a rod portion (101b, as described in paragraph 0021 and 0025 in the machine translation of Kaiho et al.) of the connecting rod (100) and a cap portion (101a, as described in paragraph 0021 and 0025 in the machine translation of Kaiho et al.)  of the connecting rod (100) by applying a second tensile load (the predetermined breaking load, as described in paragraph 0024-0025 in the machine translation of Kaiho et al.) to the end portion (end portion where 101 is located) in a longitudinal direction (longitudinal direction of 100) in a state where the precompression is applied (the preliminary tensile load applied prior to fracturing, as described in paragraph 0023 in the machine translation of Kaiho et al.) to the end portion (end portion where 101 is located) [as described in paragraph 0021 and 0023-0025 in the machine translation of Kaiho et al.]. 
	However, Kaiho et al. does not explicitly disclose the first tensile load being applied in a cross direction that intersects with a longitudinal direction.  Yamada et al., however teaches a first tensile load (1, 10c, 10d) being applied in a cross direction (direction orthogonal to the longitudinal axis, as described in the abstract, column 3 lines 60-column 4 line 10 and column 6 lines 59- column 7 line 2 and can be seen from Figures 1 and 5 in Yamada et al.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tensile load in Kaiho et al. to include a force being applied in the cross direction, as taught by Yamada et al. to 

8.    Regarding to Claim 2, Kaiho et al. modified by Yamada et al. teaches the manufacturing method according to claim 1, wherein: the end portion (end portion where 101 is located) includes first and second bolt holes (a first and second 108, as described in paragraph 0021 in the machine translation of Kaiho et al. and can be seen from Figures 1-3 in Kaiho et al.)  that are separated from each other with the through-hole (103) interposed between the first and second bolt holes (a first and second 108) and extend in the longitudinal direction (longitudinal direction of 100) [as can be seen from Figures 1-3 in Kaiho et al.]; and when the precompression (the preliminary tensile load applied prior to fracturing, as described in paragraph 0023 in the machine translation of Kaiho et al.) is applied to the end portion (end portion where 101 is located), first and second members (a first and second guide pin 15 in Kaiho et al.) are inserted  into the first and second bolt holes (a first and second 108), respectively [as described in paragraph 0020 of the machine translation of Kaiho et al.], and apply the first tensile load (a preliminary load applied when mandrel (1a, 1b) and  wedge 3 is inserted into a wedge hole 2 of the mandrel  and applying a preliminary load prior to a fracturing load, as described in paragraph 0023 in the machine translation of Kaiho et al.) in the cross direction (direction orthogonal to the longitudinal axis, as described in the 

9. 	Regarding to Claim 4, Kaiho et al. modified by Yamada et al. teaches the manufacturing method according to claim 1, wherein the cross (direction orthogonal to the longitudinal axis, as described in the abstract, column 3 lines 60-column 4 line 10 and column 6 lines 59- column 7 line 2, as well as can be seen from Figures 1 and 5 in Yamada et al.) is perpendicular to an axis direction (z-direction) of the through-hole (103) [as can be seen from Figure 1 in Kaiho et al. and Yamada et al.].


10.    Regarding to Claim 5, Kaiho et al. modified by Yamada et al.  teaches the manufacturing method according to claim 1, wherein the cross direction (direction of wedge 1 located orthogonal to the longitudinal axis, as can be seen from Figure 5 in Yamada et al.) is along an axis direction of the through-hole (103 in Kaiho et al.) [as can be seen from Figure 1 in Kaiho et al. and Figure 5 in Yamada et al.]. 


11.    Regarding to Claim 6, Kaiho et al. modified by Yamada et al.  teaches the manufacturing method according to claim 2, wherein the first and second members (a first and second guide pin 15 in Kaiho et al.) are bar-shaped members [as can be seen from Figure 1-3 in Kaiho et al.. Note that the term “bar-shaped” is (y-axis direction) of the first and second bolt holes (a first and second 108), respectively [as can be seen from Figures 1-3 in Kaiho et al.] 

Allowable Subject Matter
12.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to Claim 3, the prior art fails to disclose having a third and fourth members, the first and second members being inserted into the first and second bolt holes, respectively, from a first side, and the third and fourth member being inserted into the first and second bolt holes, respectively, from a second side.  In addition, there is no motivation to modify the prior art of record to include the recited method. 

Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection under 103 in view of Yamada et al. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NIRVANA DEONAUTH/Examiner, Art Unit 3726